Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This is in response to Application # 16/570,803 filed on  09/13/2019 in which Claims 21-40 are presented for examination, Claims 1-20 are canceled by preliminary amendment.

Status of Claims
Claims 21-40 are pending, of which Claims 21-40 are considered allowable over prior art once all Claim Objections and Double Patenting Rejections described below are satisfactorily addressed.

Claim Objections
Regarding Claim 25, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the generic identification” in Line(s) 1.  There are multiple 

Regarding Claim 26, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the generic identification” in Line(s) 3-5.  There are multiple mentions of a generic identification in Claim 26 when combined with its parent claim(s) before the appearance of the limitation “the generic identification” in Line(s) 3-5.

Regarding Claim 28, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the unique generic identification” in Line(s) 3.  There are multiple mentions of a unique generic identification in Claim 28 when combined with its parent claim(s) before the appearance of the limitation “the unique generic identification” in Line(s) 3.

Regarding Claim 33, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the generic identification” in Line(s) 1.  There are multiple mentions of a generic identification in Claim 33 when combined with its parent claim(s) before the appearance of the limitation “the generic identification” in Line(s) 1.

Regarding Claim 34, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the generic identification” in Line(s) 1.  There are multiple mentions of a generic identification in Claim 34 when combined with its parent claim(s) before the appearance of the limitation “the generic identification” in Line(s) 1.

Regarding Claim 38, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the identification” in Line(s) 2.  There are multiple mentions of an identification in Claim 38 when combined with its parent claim(s) before the appearance of the limitation “the identification” in Line(s) 2.

Regarding Claim 39, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the identification” in Line(s) 2.  There are multiple mentions of an identification in Claim 39 when combined with its parent claim(s) before the appearance of the limitation “the identification” in Line(s) 2.

Regarding Claim 40, this claim is objected to for a typographical error.  This claim recites in its preamble “The method claim 37”, this appears to be a typographical error, for the purposes of this examination, the examiner construes this phrase to read as “The method of claim 37”.

Regarding Claim 40, this claim is objected to for an undefined acronym.  This claim recites the acronym “SSL” in Line(s) 4.  It is required that an acronym be spelled out before using it, in either the claim in question, or its parent claims, before its use in a claim.

Regarding Claim 40, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the encrypted secure socket layer” in Line(s) 5.  There is no mention of an encrypted secure socket layer in Claim 40 when combined with its parent claim(s) before the appearance of the limitation “the encrypted secure socket layer” in Line(s) 5.

Regarding Claim 40, this claim is objected to for lack of antecedent basis.  This claim recites the limitation “the generic identification” in Line(s) 5-6.  There are multiple mentions of a generic identification in Claim 40 when combined with its parent claim(s) before the appearance of the limitation “the generic identification” in Line(s) 5-6.

These antecedent basis issues in the claims, although each individually simple, have an arrangement in the claims that is quite complex, the examiner urges caution to applicant when correcting them, it is quite easy for a correction in one location in a claim, to create a new Lack of Antecedent issue in another claim.  The examiner of course, will be happy to assist by reviewing applicant’s corrections with another set of eyes.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Independent Claim(s) 21 and 37, of the instant application is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1 and 15, of issued Patent No. 10,454,898, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application's claims are anticipated and rendered obvious by one of ordinary skill in the art over issued Patent No. 10,454,898.
Since Independent Claim(s) 21 and 37, of the instant application, are rejected under the grounds of Double Patenting, Dependent Claims 22-36 and 38-40 are also rejected under the grounds of Double Patenting, due to their dependence on rejected Independent Claim(s) 21 and 37.

Allowable Subject Matter
Claims 21-40 are considered allowable over prior art.

The instant invention is directed to an apparatus and a method for providing network communication between network devices utilizing substitute network device identifiers as a replacement for actual network device identifiers.

The closest prior art, as recited, Stamler US Patent No. 7,451,224 and Landsman et al. US Patent Application Publication No. 2010/0057843, are also generally directed to various aspects of providing network communication between network devices utilizing substitute network device identifiers as a replacement for actual network device identifiers.  However, Stamler or Landsman et al. does not teach or suggest, either singularly or in combination, the particular combination of steps or elements as recited in the independent claims 21, 37.  For example, none of the cited prior art teaches or suggests the steps of:
Regarding Claim 21:
Masking an identification of a network device by dynamically assigning a unique generic identification to the network device by based on a received identification that is received from outside the network device in conjunction with the unique generic identification that become tied to each other, storing the received identification and the unique generic identification for future use, then intercepting multiple device identifications from network traffic and replacing each device identification of multiple network devices with its own unique generic identification.
When combined with the additional limitations found in Claim 21.

Regarding Claim 37:
Generating a generic identification for a network computing device by receiving an identification from the network computer device at the input of a masking device, the masking device then dynamically assigning a unique generic identification to the network computing device, the masking device then storing both the received identification and the unique generic identification in memory, then intercepting multiple device identifications from network traffic and replacing each device identification of multiple network devices with its own unique generic identification.
When combined with the additional limitations found in Claim 37.

Therefore Claims 21-40 of the instant application are considered allowable over the cited prior art once all Claim Objections and Double Patenting Rejections described above are satisfactorily addressed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schubert et al. - US_6742034: Schubert et al. teaches the masking of identifiers for storage devices in a network.
Mateski et al - US_8897739: Mateski et al. teaches the use of masked or pseudo-network identifiers in a distributed antenna system for wireless network devices

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY HOLDER whose telephone number is 571-270-3789.  The examiner can normally be reached on Monday-Friday 10:00AM-7:00PM Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on (571) 272- 8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRADLEY W HOLDER/
Primary Examiner, Art Unit 2498